BLATCHEORD, District Judge.
As it appears that the bankrupt omitted from his schedule certain debts which he asserts were outlawed, on the ground that they were outlawed, and the creditors holding such debts have had no notice of the bankruptcy proceedings, the bankrupt has not conformed to all the requirements of the act. Therefore, his discharge cannot now be granted, and the case must be referred back to the register for such further action as he may take on the application of either party to him.